DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on October 11, 2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “retaining clip has one of a triangular, rectangular, pentagonal, and octagonal shape” recited in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim(s) 5, 9, 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 5 depends from a canceled claim.
The term “readily removable” in claim 9 is a relative term which renders the claim indefinite. The term “readily removable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “readily removable” requires a subjective determination.  What may be considered readily removable by one person may be considered non-readily removable by another.
Claim 11 recites the limitation “having desired…” in line 3.  It is uncertain whether the term “desired” applies to only the chemical compatibility or to the chemical compatibility, application temperature, sealing pressure, and lubrication properties.  Additionally, the meets and bounds of the claim cannot be determined because what is “desired” is a subjective determination.  What may be considered desirable by one person may be considered undesirable by another.

Claim Rejections - 35 USC § 102
Claim(s) 1, 4-12, 15, 16, 17 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witter (5,002,318). 
Witter discloses a fire protection sprinkler comprising:
a sprinkler body 14, 20 having an input orifice (orifice at top end 44) at an input end of the sprinkler for receiving the fluid from the fluid supply conduit and an output orifice (outlet orifice at sprinkler body 20) at an output end for outputting the fluid, the sprinkler body having a push-in connection (connection above groove 56) at the input end and an extended portion (portion having means 40 and threads 42) extending between the push-in connection and the output end, the push-in connection being adapted to be connected to the fluid supply conduit 12 by insertion and having a first recess 46 having a first gasket 50 therein, a second recess 48 having a second gasket 52 therein, and a third recess 54 having a retaining clip 28 therein;
a pair of frame arms (arms of head 20) extending to the output end of the sprinkler body and meeting at a base portion positioned in axial alignment with the output orifice, wherein the frame arms are integrally formed with the body;
a frangible element (the frangible element of head 20, see figure 1) held in place on its lower end by a set screw (the set screw of head 20, see figure 1) and on its upper end by a stopper (stopper of head 20, see figure 1), the set screw being attached to the base portion, the frangible element being designed to fail at a predetermined temperature in order to release the stopper so that the fluid flows from the input end of the sprinkler body to the output end for outputting the fluid from the output orifice;
a deflector (deflector of head 20, see figure 1) configured to direct the fluid output from the output orifice, upon activation of the fire protection sprinkler by failure of the frangible element at the predetermined temperature;
wherein the first recess with the first gasket therein, the second recess with the second gasket therein, and the third recess with the retaining clip therein are in a stacked arrangement, with the first recess with the first gasket therein being nearest to the input end of the sprinkler body and the third recess wit the retaining clip therein being nearest to the frame arms;
the fluid supply conduit has a circumferential groove 22;
wherein the O-ring seals are made of a material selected from synthetic rubbers and thermoplastics (col. 3, ll. 56-58);
wherein the retaining clip is made of a material selected from the group consisting of stainless steel, music wire and hard drawn (spring wire, col. 4, ll. 27-28, is inherently stainless steel, music wire and hard drawn);
wherein the retaining clip has an outer semi-circular shape (outer half from top to bottom in figures 1-4) of at least fifty percent, but not more than ninety percent of a perimeter (perimeter of the circular cross section shown in figures 2-4) of the a circle (the circle of figure 5).

Claim Rejections - 35 USC § 103
Claim(s) 13, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witter (5,002,318). 
Regarding claims 13 and 14, Witter discloses the claimed invention except for the retaining clip having a diameter of 0.12 inch.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made the diameter of Witter’s retaining claim 0.12 inch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 18, Witter discloses the claimed invention except for the retaining clip having one of a triangular, rectangular, pentagonal, and octagonal shape.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have made the retaining clip shape triangular, rectangular, pentagonal, or octagonal, since it has been held that a mere change in shape involves only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
Applicant's arguments filed October 11, 2022 have been fully considered but they are not persuasive.  
Applicant repeatedly alleges that Witter does not disclose the invention recited in claim 1 and fails to particularly identify how Witter fails to disclose the limitations of claim 1.
Applicant argues that Witter fails to disclose the first recess with the first gasket therein, the second recess with the second gasket therein, and the third recess with the retaining clip therein are in a stacked arrangement, with the first recess with the first gasket therein being nearest to the input end of the sprinkler body and the third recess with the retaining clip therein being nearest to the frame arms.  Witter discloses a first recess 46 having a first gasket 50 therein, a second recess 48 having a second gasket 52 therein, and a third recess 54 having a retaining clip 28 therein.  The first recess 46, the second recess 48 and the third recess 54 are in a stacked arrangement, i.e., the first recess 46 is above the second recess 48 which in turn is above the third recess 54 with the recesses being aligned along the vertical longitudinal axis of the sprinkler.  The first recess 46 is nearest to the input end 44 as compared to the second recess and third recess.  The third recess 54 is nearest to the frame arms (arms of head 20) as compared to the first recess and the second recess.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK